Citation Nr: 9933097	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for anal stricture, with impairment of sphincter 
control.

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  In this decision, the RO, 
in pertinent part, granted compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for anal stricture and also 
granted service connection for hemorrhoids.  Noncompensable 
(zero percent) initial evaluations were assigned for both 
disabilities, effective in September 1997.

The veteran's appeal also initially included a claim of 
entitlement to a compensable evaluation for multiple, 
nonservice-connected disabilities under 38 C.F.R. § 3.324 
(1999).  However, this benefit was granted in an August 1998 
rating decision.  Also, in a December 1998 rating decision, 
the RO increased the evaluation for the veteran's anal 
stricture, with impairment of sphincter control, from zero to 
10 percent, effective from September 1997.  As the 10 percent 
disability evaluation represents less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claim for a higher evaluation for this disability 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In his March 1998 Substantive Appeal, the veteran requested a 
VA Travel Board hearing as well as a personal hearing before 
the RO.  However, in a June 1998 submission, he withdrew his 
request for the Travel Board hearing.  See 38 C.F.R. 
§ 20.704(e) (1999).  A personal hearing was conducted before 
the RO in June 1998.  

During the June 1998 personal hearing, the veteran indicated 
that he was seeking service connection for a hernia.  As the 
RO has not adjudicated a claim for service connection for 
this disability to date, the Board refers this matter back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has reported difficulty controlling his 
bowels and the intermittent use of cleaning pads; however, he 
does not wear a pad constantly for his anal stricture, and 
there is no medical evidence suggesting that this disability 
is productive of more than mild fecal incontinence.

3.  The veteran's hemorrhoids are small and internal; there 
is no evidence that such hemorrhoids are large, thrombotic, 
irreducible, or productive of either excessive redundant 
tissue or frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for anal stricture, with impairment of sphincter control, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Codes 7332, 7333 
(1999).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7336 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for higher initial evaluations for his disabilities 
are plausible and capable of substantiation and are therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995), Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991).  

In a December 1997 rating decision, the RO granted 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for anal stricture, on the basis that this 
disability was shown to have resulted from a 1995 colonoscopy 
performed at a VA facility.  The RO also granted service 
connection for hemorrhoids on the basis of in-service 
treatment for this disability and hemorrhoid surgery in 
August 1996.  For both disorders, noncompensable evaluations 
were assigned, effective from September 1997.

During his June 1998 VA hearing, the veteran reported trouble 
controlling his bowels and noted that he sometimes soiled 
himself while passing gas.  He indicated that he was taking 
Metamucil for this problem.  Also, he noted that he carried 
cleaning pads in the case of "an emergency" but did not 
wear a pad regularly.  He reported that his hemorrhoids were 
productive of some itching but had not caused severe pain 
since his 1996 surgery.

In November 1998, the veteran underwent VA examination, 
during which he reported difficulty controlling his bowels.  
Upon examination, the abdomen was flat and soft, with no 
masses felt.  There was no pain or jaundice.  An endoscopy 
revealed small, non-thrombosed internal hemorrhoids.  The 
examiner rendered impressions of small, non-thrombosed 
internal hemorrhoids, and mild fecal incontinence, likely due 
to hemorrhoid surgery in 1996.  Also, the examiner noted that 
it was unlikely that the veteran would recover his anal 
functioning completely unless he underwent "some other 
modalities of treatment."  On the basis of this examination, 
the RO increased the evaluation for the veteran's anal 
stricture to 10 percent, effective September 1997, in a 
December 1998 rating decision.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Since the present appeal for increased 
evaluations arises from initial rating decisions which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).

1.  Initial Evaluation for Anal Stricture

In this case, the RO has evaluated the veteran's anal 
stricture as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Codes 7332 and 7333 (1999).  Under Diagnostic Code 
7332, a 10 percent evaluation is warranted for impairment of 
sphincter control, with constant slight leakage or occasional 
moderate leakage.  A 30 percent evaluation is in order for 
occasional involuntary bowel movements necessitating the 
wearing of a pad.  Under Diagnostic Code 7333, a 30 percent 
evaluation is warranted for stricture of the rectum and anus, 
with moderate reduction of lumen or moderate constant 
leakage.

In this case, the veteran has reported difficulty controlling 
his bowels and has testified that he takes Metamucil for this 
problem.  However, the veteran has also testified that he 
does not wear a pad constantly, although he keeps cleaning 
pads with him for use on an as-needed basis.  Significantly, 
the examiner who examined the veteran in November 1998 
characterized this disability as mild fecal incontinence.  In 
short, there is no evidence of occasional involuntary bowel 
movements necessitating the wearing of a pad or stricture of 
the rectum and anus, with moderate reduction of lumen or 
moderate constant leakage.  As such, the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for anal stricture, under either Diagnostic Code 7332 
or 7333.

Moreover, the veteran has not identified any disability 
resulting from anal stricture that is not addressed in the 
criteria of the applicable diagnostic codes.  The evidence is 
not in equipoise to warrant a more favorable result, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  

2.  Initial Evaluation for Hemorrhoids

With regard to the veteran's service-connected hemorrhoids, 
the Board observes that the RO has assigned a noncompensable 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(1999).  Under this section, a noncompensable evaluation is 
warranted for mild or moderate hemorrhoids, while a 10 
percent evaluation is warranted for large or thrombotic, and 
irreducible, hemorrhoids productive of excessive redundant 
tissue and evidencing frequent recurrences.  In this case, 
however, the veteran's current subjective complaints have 
been limited to hemorrhoidal itching.  A November 1998 VA 
endoscopy revealed only small and non-thrombosed internal 
hemorrhoids on objective examination.  

In the absence of evidence of large or thrombotic, and 
irreducible, hemorrhoids productive of excessive redundant 
tissue and evidencing frequent recurrences, there is no basis 
for a compensable evaluation for this disability.

Thus, the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
hemorrhoids.  Moreover, the veteran has not identified any 
disability resulting from hemorrhoids that is not addressed 
in the criteria of the applicable diagnostic code.  The 
evidence is not in equipoise to warrant a more favorable 
result, and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  

Summary

In reaching these decisions, the Board finds that the 
evidence does not raise the question of whether higher 
evaluations were warranted for any periods of time following 
the initial grants of entitlement to service connection and 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) so as to warrant "staged" ratings due to a 
significant change in the level of disability.  Rather, the 
symptomatology reported during the pendency of this appeal 
has remained essentially consistent, with the degree of 
severity at all times fully contemplated by the assigned 
evaluations.  Moreover, the veteran has not alleged, and the 
record does not demonstrate, that any recent findings were 
used in any way to deprive him of higher ratings when he was 
originally evaluated by the VA.  See Fenderson v. West, 
supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his anal stricture or hemorrhoids have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  In this regard, the Board would 
point out that the veteran's hemorrhoid surgery, noted above, 
was performed in August 1996, more than one year prior to the 
RO's receipt of the veteran's initial clam.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for anal stricture, with impairment of sphincter control, is 
denied.

Entitlement to an increased (compensable) initial evaluation 
for hemorrhoids is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

